Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/01/2021 has been entered.  The examiner will address applicant’s arguments at the end of this office action.
Claim Interpretation
For purposes of examination the examiner again feels that it was important to set forth how the claimed language reciting the “Professional layer”, the “Trust Layer”, and the “Professional Collaboration Network” were being interpreted.  Paragraph 009 of the instant specification reads as follows:
 	[0009] The present invention either uses a preexisting professional community or creates one or more such communities using the specialization and preferences of the members. These networks can result from professional organizations such as professional societies such as IEEE or Colleges and classmates in particular fields, Alumni of colleges, colleagues in profitable organizations, university staff and faculty etc. This forms the professional layer of the communities. There is in addition a Trust layer of the community that is created by the interaction of members of one or more networks that relate to personal relationships from prior or current contact in organizations or physical locations such as colleges, universities, alumni groups, companies, professional organizations, schools etc. The Trust Layer (TL) and the Professional Layer (PL) are parts of the Professional Collaboration Network (PCN).

	The specification in paragraph 009 makes it clear that the professional layer (PL) and the trust layer (TL) are formed by relationships between people, where the 

    Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 24-26, 30, 31, 33-38, 40-43, 46, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a method and a system; therefore, the claims pass step 1 of the eligibility analysis set forth in the 2019 PEG.  
For step 2A, the claim(s) recite(s) an abstract idea of providing a performance indicator for expected performance for a given task requirement performed by an individual, so that the reliability of a reference can be determined.  This has been disclosed in the specification as being done in the context of conducting a search for a 
Using claim 1 as a representative example that is applicable to claim 34, the abstract idea is defined by the elements of:

- constructing a Professional Collaboration Network (PCN) as an information system for networking, with storage for nodes and 
-constructing pairwise linkages of pairwise connected nodes, and using a backward and subsequent forward chained inference process applied to identified pairwise connected nodes of said network of nodes 
-  receive input from a corresponding member and provide output to said corresponding members in real time 
-providing for the first member, a performance indicator for expected performance of a predetermined Professional Task requirement by the Second Member as input using referees utilizing relationships among members
-using ordered pre-defined rules applied to nodes and pairwise node linkages and screen based searches, to identify at least one connection thread of pairwise trust linkages from a First Node, to at the Second Node and at least one professional referee node of the Second Node identified to perform said action wherein a path along a chain of said pairwise trust linkages with any one of said pairwise trust linkages traversed only once is a trust connection thread;
-organizing said nodes identified with associated members into a Trust Layer and a Professional Laver of said PCN, said two layers comprising trust relationships which form the Trust Layer, and relationships between members represented by said nodes with interest in one or more professional fields that form the Professional Layer;
-    creating a Member Node and Pairwise Linkage Databases Professional Collaboration Network comprising each of the two types of relationships between nodes of Trust Linkages and Professional Linkages for access by other nodes;
-configuring said Trust Layer and said Professional Layer such that any of said nodes are configured to be a member of both of said layers;
-registering nodes representing members in the Member Database in the Professional Collaboration Network, wherein registration information includes at least one of contact information; and indication of interest in one or more professional fields;
-configuring said Trust Layer to comprise Trust Linkages between attached pairs of nodes;
-capturing posting by members, communication comprising trust relationships with members represented by other nodes;
configuring a Trust Linkage to comprise a Trust Reference provided by said pair of attached nodes on a Trust Linkage comprising a Trust Referee and a Trust Reference Subject;
- accumulate captured dialog between pairs of nodes of the Trust Layer each comprising a Trust Linkage with a Trust Parameter
-registering said Trust Parameter as at least one of a positive and negative reference;
-constructing Trust Connection Threads comprising end-to-end connected Trust Linkages between pairs of nodes;
-configuring said Trust Connection Threads such that no Trust Linkage is traversed twice;
-identifying Trust Connection Threads that are connected with Trust Linkages to the Second Node as a backward chained Trust Connection Thread from the Second Node;
-identifying each of said one or more backward chained Trust Connection Threads from the Second Node in which said First Node is a linked member, as a backward chained Trust Connection Thread from the Second Node to the First Node;
-classifying members nodes into professional fields based on indicated interest of members in the Professional Laver and encoding said nodes;
capturing posting by members to create communication comprising one or both of: 
professional relationships with regard to other members; and 
Professional interests;
-Storing in the Member Database of the Professional Collaboration Network, professional profiles of members in said pre-determined professional fields;
- accumulate captured dialog between pairs of nodes of the Professional Laver each comprising a Professional Linkage with a Professional Parameter, based on dialog there between;
-registering said Professional Parameter as at least one of a positive and negative reference;
configuring members represented by nodes of the Professional Layer as professional Referees of other members in one or more field categories of the Professional Layer;
- to search in real time, for task requirements to be fulfilled by other members in the PCN resulting in identifying the of the Second Member Second Node;
- in response to a search, comprising publishing a professional requirement for searching other nodes and for which the Second Node is a search result, 
displaying a member profile from the Second Node, the profile including information regarding nodes of Referees' link and its Professional Parameters with the Second Member in each of one or more fields in the Professional Layer;
providing, said performance indicator by using one or more of said backward chained Trust Connection Threads to the First Node to construct forward chains using Trust Parameters of Trust linkages to verify trust along the path of the at least one Trust connection thread of pairwise trust linkages from the First Node to one or both of the Second Member Node and nodes of Professional Referees thereof inhabiting the Trust Laver and displaying the results,
thereby the First Member receiving at the First Node, the confirmation or otherwise of said performance indicator of the Second Member in the pre-determined professional Task requirement,
and for the First Member, using new and previously unknown chains of Trust Linkages, benefiting from an unbiased sample of referees and benefitting from privacy for the First Member in soliciting the performance indicator

The above limitations noted by the examiner are considered to be the claimed elements that define the abstract idea at step 2A, where the abstract idea is considered to be a method of organizing human activities.  Commensurate with the guidance given in the 2019 PEG, concepts related to managing relationships or interactions between people including social activities falls into the abstract idea category of being a method of organizing human activities.  The evaluation of candidates for certain tasks such as jobs is well recognized as being a function performed by people and this a human activity.  Paragraph 005 of the specification discloses that “in the past” entities such as corporations were created by manual searches for suitable candidates.  At is stated in the Summary of the invention in paragraph 007 of the specification, an object and advantage of the invention can be found in the creation of entities that generate economic value where a new approach for matching job seekers to job offerings is employed that uses social networks such college alumni or professional contacts.  The claims are merely reciting a specific process by which this occurs and represents an 
For claims 1, 34 (recites similar elements), the additional elements claimed (that are not part of the abstract idea) are considered to be:
constructing an information network with a plurality of nodes using a web server architecture with computing machines therein; the use of a client-webserver architecture; the claimed screens and compatible human input devices; using client screens served by Webservers; the claimed client screen interfaces served by the Network Webservers; having the communication be “electronic”; a Linkage Search Engine (an engine is synonymous with reciting software and implicates nothing more than generic computer implementation); a client screen on First Node; a search initiated on the First Node on said client screen.  Claim 34 that recites similar language to that of claim 1 as far as additional elements are concerned.
For the 2nd prong analysis of step 2 of the 2019 PEG, the above noted judicial exception is not integrated into a practical application because the additional elements of the claim amount to an instruction for one to practice the invention using generic computers connected to a network, see MPEP 2106.05(f).  On page 8 of the specification it is disclosed that webservers are used and that client screens are used for data input.  Also disclosed is that a user is allowed to browse information in response to a search.  The claimed nodes that are usable by different users is claiming the use of networked computers connected by a network where the different computers are represented by nodes.  The claimed network with the plurality of nodes that uses a as a whole.  The additional elements amount to a mere instruction to practice the abstract idea using computers/servers with client screens, etc..  Under the 2019 PEG this does not amount to integration of the abstract idea into a practical application; therefore, the claim(s) is/are found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited Webserver, client screens served by Webservers or client screen interfaces , a Search Engine that implies computer implementation due to the use of the term “engine”, the communications being “electronic”, and displaying data using the client screens, etc..  This does not render the claims as being eligible for similar/same reasons as set forth for the 2nd prong above.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this 
	Additionally, with respect to the use of client screens to display data, even if one were to assume that this was not just a mere instruction for one to practice the invention using a computer as a tool, the mere display of data using a client screen is considered to be an insignificant extra solution activity that is reciting data output, which is an inherent act to any data processing using a computer.  MPEP 2106.05(g).  Activities incidental to a process such as the post solution activity of outputting data via a display does not result in an inventive concept being claimed as is set forth in MPEP 2106.05(g) as it pertains to insignificant extra solution activity (pre and post solution activities).  One can argue that the claimed display using a client screen is analogous to printing or downloading menus such as was the case in Ameranth, see MPEP 2106.05(g)(3).  With respect to step 2B, when a limitation is found to be insignificant extra solution activity, an examiner must reassess the well understood nature of the claimed limitation.  For the claimed limitation reciting the data display using a client screen, using a screen of a computer to display data is a well understood, routine, and conventional activity that does not amount to significantly more under step 2B.  While the claimed information that is being displayed is ultimately being used by a human to make an inference (an evaluation), the claimed displaying step on the client screen itself as claimed amounts to the well understood activity of mere data display.  Data display of search results as claimed is just using a computer to display data.  This is a basic and fundamental function of a computer and is considered to be a well understood, routine, and 
	Therefore, claims 1 and 34 are found to be directed to a judicial exception in the form of an abstract idea that is not integrated into a practical application at the 2nd prong of the 2019 PEG and that fails to provide for significantly more at step 2B of the 2019 PEG.  
For claim 2, the abstract idea is being further defined by the language of:
the professional layer comprises
-accumulating professional reference links between pairs of nodes in each of one or more professional fields in the Professional Layer based on communication between members to construct a backward chain in the Professional Layer in each of the one or more professional fields of accumulated pairwise linkages of referees to referenced members starting from the Second Node, until at least one of the nodes of said professional referees in the chain in each of one or more professional fields of professional references is also a member of said one or more Trust connection threads of pairwise trust linkages in the Trust Layer, thereby said node becoming a Common Reference Node and thereby creating at least one Professional connection thread;
-forward chaining by the First Node to construct an overall aggregate professional ability measure by utilizing the Trust Link chain with Trust Parameters from the First Node to said Common Reference Node and thereafter utilizing, in the Professional Layer, Professional Link chain with Professional Parameters from the Common Reference Node to the Second Node,
thereby configured for a First Member to utilize the Trust and Professional Layers to assess the reliability of a reference for the Second Member.

Claim 35 recites similar limitations to that of claim 2 above and has been addressed with claim 2 for purposes of brevity.
The above limitations are considered to be reciting the same method of organizing human activities that is recited in claims 1, 34, albeit in a narrower manner.  The claimed professional layer is a network of people and their relationships; therefore, further defining that the professional layer accumulates the reference links to construct backward chains, etc., is found to be reciting the actions taken by people, including search engine and the fact the communication is electronic have been treated in the same manner as was set forth for claims 1, 34, for the 2nd prong and for step 2B, to which the applicant is referred.  Claims 2 and 35 therefore do not recite additional elements or a combination of elements that renders the claims eligible.
For claims 24, 25, 26, 33, 36, 37, 38, applicant claims that the trust references are underwritten by a trust reference guarantee, where the guarantee is tradable and the guarantees in the claimed thread are traded to an underwriter to construct a guarantee.  This can be considered to be reciting more about the same abstract idea that was found for claims 1 and 2, and/or can be considered to be reciting a further abstract idea in the form of a fundamental economic practice (a guarantee such as an insurance policy) or a legal interaction.  The construction (generation, creation) of guarantees as claimed has a scope that includes a form of insurance (agreements, contracts).  This constitutes a legal interaction and a fundamental economic practice because an insurance policy is a well-known type of legal agreement.  According to the 2019 PEG, fundamental economic practices and legal interactions are concepts that fall into the category of being a method of organizing human activities type of abstract idea.  Reciting the guarantees as being tradable is not defining an additional element that is not part of the abstract idea.  What is claimed in claims 24 and 25 can be considered as the addition of a 2nd abstract idea to the method of organizing human activities (managing relationships and interactions) that is recited in claims 1 and 2.  The combination of more than one abstract idea does not render a claim any less abstract Electric Power Group LLC v. Alstom (2016), “Here the claims are clearly focused on the combination of those abstract idea processes”).  This position is also supported by the guidance set forth in the 2019 PEG.  Nothing additional is claimed that is not considered to be part of the abstract idea of the claim.
For claims 30, 31, applicant is reciting that the first member is an entrepreneur who seeks one or more professional members for a predetermined professional task (financial services, legal services, investments) where a search is invoked for selection of one of the professional members.  This is reciting who the first member is and what they are seeking, which is part of the same abstract idea that was found for claim 1.  Having an entrepreneur that is seeking a member for a job for financial services, legal services, or investments is reciting the same method of organizing human activities set forth by the examiner and is just further claiming the abstract idea in a narrower manner.  This does not render the claim any less abstract.  Nothing additional is claimed that is not considered to be part of the abstract idea of the claim.  Narrowing the tasks to the financial field or the legal field does not serve to render the claims non-abstract.
	For claims 40, 41, the claimed providing of the performance indicators for expected performance of a task requirement by a first member and that is confirmed as claimed, is reciting more about the same abstract idea of claims 1 and 34.  The claimed nodes of the network system of computers and the screens and output device have been treated in the same manner as set forth for claims 1 and 34 to which applicant is referred.  The claimed additional elements do not amount to more than a mere 
	For claim 42, reciting that members can provide professional references as claimed is further defining the same abstract idea that was found for claim 34.  Providing professional references is reciting an interaction and/or a relationship between two people and is a social activity that has taken place for as long as human beings have been accepting references where one person vouches for the legitimacy or abilities of another person.  This is part of the same abstract idea that was found for claims 34, 35.
	For claim 43, the recitation to the data that is the subject of the search, as far as it being one of a search by name or search by industry or search by functional community, is reciting more about the same abstract idea that was found for claim 34.  The data that is part of a search is interpreted as being part of the abstract idea and is akin to a person manually and mentally searching for information on a job candidate.  This is reciting the same abstract idea of claim 34.  Nothing additional is claimed for consideration under the 2nd prong or at step 2B.
	For claim 46, reciting that one or more backward chained connection threads comprise a single linkage with a professional reference for the second member is considered to also be reciting more about the same abstract idea that was found for claims 324, 35.  This is claiming a linkage or an association with a professional reference and is not claiming an additional element that is reciting technology or a device or anything that could be construed as being outside of the abstract idea of claims 34, 35.


Response to arguments
	The traversal of the 101 rejection is not persuasive.  
On page 2, the applicant argues that the core objective of the 2019 PEG was to define abstract ideas in their broadest form/most concise reasoning.  The applicant argues that further “qualifications” of the abstract idea make the abstract idea expansive and obfuscate elements available for step 2A, 2nd prong.  With respect to the 2019 PEG or any subsequent guidance informing examiners to take the broadest form of an abstract idea, this argument has no basis in the 2019 PEG or any further guidance.  Nowhere does the 2019 PEG expressly instruct an examiner to only use the broadest form for an abstract idea.  The argument is not persuasive for that reason.  The opinion of the applicant is that only the broadest form of an abstract idea can be used by an examiner so that the remainder of the claim is left over to find the claim eligible at 2nd prong or step 2B.  This argument is not supported by any portion of the PEG and example 42, claim 1 does not stand for what the applicant believes it stands for, as will be addressed when responding to the arguments set forth in view of example 42.    As to the argument about the abstract idea being more expansive and obfuscation of additional elements, it is not clear what the applicant is trying to argue by this statement.  This is also not persuasive to show that the claims are eligible.

Applicant argues the mental process category of abstract ideas and argues that processes that are transformational show combinatorial explosion with scale or scale non-linearly, cannot be performed in the human mind.  The practicality aspect of the 2019 PEG that has been set forth for mental processes types of claims was limited to the mental process category and does not extend to those limitations that are a method of organizing human activities. The rejection of record does not state that the claims are reciting a mental process; therefore, this argument is not persuasive.
On page 3 of the reply the applicant argues that the claimed invention has been integrated into a practical application (2nd prong) with an inventive concept at step 2B. The applicant argues that the claimed invention combine methods from disparate fields of Expert Systems and methods in graph theory applied to Trust networks of a newly defined topology to build and application as a solution for a problem. This is not persuasive because it is not addressing specific claim language that makes the claims eligible and is more of a general allegation of claim eligibility.  The comments are noted.

As to the “such qualifications and additions” mentioned by the applicant on pages 3-4 of the reply, while none are mentioned specifically in the actual arguments (but the examiner notes this argument is embodied in exhibit 1 which has been considered for what is shows), the elements being referred to are what the examiner considers to be part of the abstract idea.  The premise that only the broadest form of an abstract idea can be used by an examiner so that the remaining “qualifications” of the abstract idea are available at the 2nd prong to find the claims eligible is not agreed with by the examiner and the argument is not persuasive for that reason.  This argument has the effect of being a claim interpretation gimmick that is used to intentionally find claims eligible by only allowing an examiner to pick the broadest form of an abstract idea (limiting the examiner to only 1 or 2 claimed elements to define the abstract idea) so that the remaining limitations can be relied upon as providing integration at the 2nd 
On page 4 of the reply the applicant argues that the pen and paper abstract idea is distinct from the abstract idea identified by the examiner. The applicant comments on how the examiner has included the majority of the claim as defining the abstract idea. Applicant argues that this goes against USPTO guidance. The applicant also argues that the examiner should define the additional abstract ideas in the claim and address them separately with the other claimed elements. In response the examiner note that the 101 rejection has found the abstract idea to be a certain method of organizing human activities and has not stated that there are multiple abstract ideas present in the claims for the independent claims. This argument is not persuasive.  
On page 5 the applicant argues that the examiner must be reasonable in determining that steps of the claims can be done mentally or with pen and paper. The applicant argues (argument 1) that there are potentially millions of members in a network of people and that there is no way a person can do what is claimed. Applicant argues that this is because the network is highly non-linear in scaling with 
“Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed . Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) affd, 134 S. Ct. 2347 (2014) (“[Sjimply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).” The court also stated that “As discussed above, our precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”

Therefore, arguing that the claimed invention can be done faster than it could be done by a human being is not persuasive and is essentially arguing automation and use of computers to perform the claimed steps that define the abstract idea. This does not render the claims eligible.  
On page 5 the applicant also argues that there is empirical evidence that counters the assertion that what is claimed can be done by pen and paper and compares the claimed invention to the yellow pages. The comments are noted but are 
The applicant also argues on page 5 that in those cases where scaling is non-linear, the cases have combinatorial explosion, expand exponentially or with higher order powers, the processes are not able to be done by pen and paper. This is not persuasive. This is another argument about automation in the opinion of the examiner. Other than arguing in general that what is claimed cannot be done by a person, there is no actual argument of what specifically in the claim the applicant is referring to and no persuasive case has been made that it cannot be done by a person.  
On pages 5-6 the applicant identifies a limitation from claim 1 and claim 34 that the applicant feels defines the abstract idea of the claims. The applicant argues example 42 of the eligibility guidance on pages 6-7 and argues that the claimed invention mirrors the structure of example 42 (claim 1), where the abstract idea is concisely stated as being the broadest possible interpretation (the least amount of elements to define the abstract idea). The applicant argues that example 42 represents the economy of words/elements that are chosen to define the abstract idea. The applicant argues that the other elements of the claim contribute to the usage of the abstract idea and its application. The applicant argues that example 42 is similar to the claimed invention by use of a network and computing device with application software to solve a specific problem. Applicant argues that the abstract idea must be limited to the core idea and cannot be extended to its qualifications. This is not 
With respect to the argument that only the broadest form of an abstract idea can be used, the examiner further notes that this argument is contradicted by example 42, claim 2.  In example 42, claim 1, the storing of the information in a standardized format, providing remote access to a user in real time over a network, and storing the information in the collection of medical records in the standardized format was found to be “additional elements” that were not part of the abstract idea.  However, when one looks to example 42, claim 2, it is noted that all three of the claimed steps/functions were found to be part of the abstract idea, including the storing step, providing access step, and storing of the information step, albeit in a more broad manner but still reciting the same functional steps.  If example 42, claim 1 is instructing examiners that only the broadest form of the abstract idea can be used at step 2A, claim 2 teaches otherwise and is teaching examiners that every claimed step/function of a method may be part of the abstract idea at step 2A.  The examiner questions how example 42, claim 2 can find the storage of the information (that is inherently stored in some predetermined format) to be part of the abstract idea but claim 1 does not find storing of the information step to 
 As for the argument on page 7 that the other limitations of the claim are qualifying the abstract idea, the other limitations that the applicant is referring to are considered to be part of the abstract idea. What the applicant argues as qualifying limitations are limitations that the examiner believes are part of the abstract idea. There is no such thing as “qualifying limitations” set forth in the 2019 PEG. The 2019 PEG discusses additional elements that are not part of the abstract idea but if there are elements claimed that are reciting or describing the abstract idea then they are very reasonable part of the abstract idea and do not have to be left over as qualifying limitations as argued.  Applicant is reminded that the narrowness of a claimed abstract idea does not automatically confer eligibility.  This appears to be the argument that is essentially being made.  The applicant is arguing that any further qualifications of the abstract idea cannot be part of the abstract idea, whereas the examiner disagrees for reasons already addressed.
On pages 7-8 of the reply the applicant argues that the abstract idea must be limited to the core idea and argues that this is evident from how example 42, claim 1 
On page 8 the applicant argues the 2nd prong of the PEG. Applicant argues that the claimed invention is an improvement to technology. The applicant argues that technology is not limited to computers, but is defined as being “the practical application of knowledge especially in a particular area”. This argument is not persuasive because the 2019 PEG does not define an improvement to technology as being any application of knowledge in a particular area. Applicant’s definition for the term “technology” is not persuasive and does not have support in the 2019 PEG.  The PEG refers to an improvement in technology as being an improvement to the functioning of a computer or other technology or technical field, see MPEP 2106.05(a). The argument that appears to be made in support of an improvement to technology is that human beings cannot perform what is claimed (which is not agreed with by the examiner) and/or that it would take too long for a human being to manually do what is claimed (mere automation of the steps in the opinion of the examiner). The problem with this argument is that the claim is not seen as providing an improvement to technology because nothing in the claim is being improved as far any technology is concerned. MPEP 2106.05(e) discusses how the mere addition of a computer to perform a method is not sufficient to result in an improvement to technology because the claim must include more than mere instructions to perform the steps using a computer. The 2019 PEG does not consider an improvement to technology to be any improvement to any knowledge field as the applicant has argued. The definition that the applicant is using for the term “technology” is not supported by the 2019 PEG and is not supported by any court cases that the 
“We affirm. We may assume that the techniques claimed are “[groundbreaking, innovative, or even brilliant ,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576 , 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[ A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novel- SAP AMERICA, INC. v. INVESTPIC, LLC 3 ty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) ( Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.”

The above citation is believed to support the position of the examiner as far as showing that the courts have already noted that not all advances or improvements are eligible to patenting when the alleged improvement is in the abstract idea itself and does not serve to improve technology. The concept that is claimed is that of managing relationships between people in the context of evaluating candidates for a job. The result of the claimed invention is not considered to be an improvement to technology as this term is set forth in the 2019 PEG. The result of the claimed invention only has meaning to a human being and is not improving any technology that is recited in the claims. For these reasons the argument is not persuasive.

The applicant argues on page 9 that the invention offers privacy to the first member in soliciting a service. The fact that a user may have some level of privacy is not an improvement to technology. This argument is not persuasive to show the claimed invention improves technology or a computer or a technical field. As stated previously by the examiner, technology is not any improvement to any knowledge field as has been argued by the applicant. Providing privacy to a user does not render a technological improvement in the claims. The definition that the applicant is using for the term “technology”, and that the applicant wants the examiner to import into the 2019 PEG, is not supported by the 2019 PEG and is not proper.
On page 9 the applicant argues the machine/transformation test from Bilski in support of the eligibility of the claims. The applicant argues that the claims construct a reliable reference for performance in a transformational process that encodes trust Mere manipulation of data such as that which is claimed is not eligible to argue for the transformation part of the eligibility analysis. The type of data claimed is not what is meant by the particular transformation part of the eligibility analysis.
On page 8 the applicant argues that the claims do not monopolize the abstract idea because there are other ways to implement the abstract idea. This argument is based on the abstract idea set forth by the applicant that only includes the limitations of
Claim 1: "providing to the First Member, a performance indicator for expected performance of a predetermined professional task requirement by the second member, using referees utilizing relationships among members thereby the First Member receiving confirmation or otherwise of said performance indicator of the Second Member in the pre-determined professional Task requirement."

Claim 34: "provide the First Member a performance indicator for expected performance of a predetermined Professional Task Requirement, by the Second Member, using referees utilizing relationships among members, thereby the First Member receiving confirmation or otherwise of said performance indicator of the Second Member in the pre-determined professional Task requirement."

This is not persuasive because the examiner does not agree that the abstract idea is only defined by the above elements. The abstract idea is characterized by many of the claimed elements (see the rejection of record). In response the examiner notes 
On page 10 the applicant presents arguments for step 2B of the eligibility analysis. The applicant argues that the invention is for the first time defining a method 
For claims 35 and 43, the applicant argues that what is claimed cannot be done mentally or by people and refers the examiner to previous arguments. The examiner does not find this persuasive for reasons already addressed with respect to this argument.  The claims have been found to be reciting a method of organizing human activities, not a mental process.  As for human activity, the claimed steps/functions are what serves to define the process by which the applicant is managing relationships between people in the context of evaluating candidates for a job.  
On pages 9-10 the applicant argues that the examiner has misinterpreted claims 24-26, 33, 36, 37, and 38 . The applicant argues that the claims are not reciting a guarantee in the abstract sense but are claiming the way in which the guarantees are connected to each other to create a previously unknown solution that is a practical application. Applicant argues that the invention provides a technological solution that 
The request for assistance from the examiner is noted; however, the examiner cannot recommend any changes because upon a review of the specification and the overall disclosed invention.  The examiner is not aware of anything that can be added to the claims to make them eligible. The examiner has done his best to assist the applicant and has no recommendation to make that would result in the claims being allowed.
With respect to the comments on examiner notes AF2.0 interview exhibit, this has been considered.  The argument about example 42, claim 1 has already been addressed above and the examiner is not going to repeat why this is not persuasive for that reason.  The content of exhibit 1, that is referenced on page 1 of the notes exhibit has been considered and is not persuasive to show that example 42, claim 1 stands for what the applicant wants it to instruct to examiners in regards of how to structure an nd prong has already been addressed and is not persuasive.  
On pages 2-3, the applicant argues that the claimed invention involves more transformations than example 42 because of the step of having pairwise linkages be a positive (+) or a negative (-),converting of chains to pairwise linkages to form backward chained threads, and choosing pre-determined end point criteria, selected threads, constructing forward chains to render a solution, etc..  This argument is not persuasive.  The argued elements are not additional elements but are part of the abstract idea.  An eligible transformation is defined as a physical object or substance being transformed from one state to another. MPEP 1206.05(c) discusses how the transformation part of the eligibility considerations are for articles that are being changed to a different state or thing. Mere manipulation of data such as that which is claimed is not eligible to argue for the transformation part of the eligibility analysis. The type of data claimed is not what is meant by the particular transformation part of the eligibility analysis. The level or amount of data that is being allegedly transformed in a claim is not something that teaches the claim is eligible.  As for the transformation in example 42 (converting information from one format to a standardized format), that aspect of the claimed invention alone has little or nothing to do with why the claim was found to be eligible.  Claim 1 of example 42 is not eligible because of the transformation of data from one format to another.  That type of invention is not eligible as is taught by the Federal Circuit decision in RecogniCorp, LLC v. Nintendo Co., Ltd. (Fed. Cir. 2016), where claims directed to encoding and decoding image data were not patent-eligible under 35 U.S.C. § 101.  The 
The comments are noted about why the amendments have been made.  The examiner has no response.
With respect to Exhibit 1, this has been considered by the examiner and has been addressed via the response to argument above.  The applicant has presented the claimed elements and how the applicant believes the abstract idea should be structured, with comparisons being made to example 42, claim 1.  This is not persuasive for reasons already addressed, namely that the examiner has found many of the claimed elements to be part of the abstract idea where the applicant feels otherwise.  Applicant’s chart in exhibit 1 is noted but is not found to be persuasive to show that the claims are eligible.
With respect to exhibit 2, the exhibit is noted.  The examiner does not agree with the structuring of the abstract idea as excluding many of the claimed limitations because the applicant is only considering the broadest form of the abstract idea based on the non-persuasive argument that example 42, claim 1 is instructing examiners to do so.  This exhibit has been responded to via the arguments above that rely upon the exhibit.  This exhibit is not persuasive to show that the claims are eligible.
As for exhibit 3, the applicant presents various caselaw citations and arguments in support of eligibility.
With respect to the citation to Vanda, the instant invention has nothing to do with determining a genotype assay and administering a certain quantity of drug.  The reliance upon Vanda is misplaced.  The applicant argues that the first member selecting 
The applicant argues Finjan and argues that the claimed invention is a custom characterization of relationships between pairs of members that are used to construct backward chains from which a selection is made to construct the forward chain for a customized solution.  This commentary about the claimed invention is not making any reasonable nexus between Finjan and the claimed invention.  There is no improvement to technology or a technical field as a result of the claimed invention, as addressed previously.
The applicant argues CoreWireless, and presents the same argument that was made in view of Finjan.  The applicant argues that the claimed invention is a custom characterization of relationships between pairs of members that are used to construct backward chains from which a selection is made to construct the forward chain for a customized solution.  This commentary about the claimed invention is not making any reasonable nexus between CoreWireless and the claimed invention.  There is no improvement to technology or a technical field as a result of the claimed invention, as addressed previously by the examiner in response to the applicant arguing such.
The claims are not improving a GUI in any manner and have no similarity to CoreWireless in the opinion of the examiner.  
McRo in support of the eligibility of the claims.  This is not persuasive.  In McRo, a technical field was found to have been improved. That is what the case stands for.  No such analogy can be made to the pending claims.  The applicant again argues that the customer characterization of relationships and construction of rules to construct backward chains and selecting forward chains for a customized solution is similar to the cited case.  This is not persuasive.  The applicant compares the claimed invention to the yellow pages and argues that the human approach of the yellow pages is primitive to the instant invention.  As addressed previously, eligibility is not assessed by comparing the claimed invention to the use of the yellow pages.  This is not helpful in any way to overcoming the 101 rejection.  The citation to McRo is not persuasive.
	The applicant cites to Bascom in support of the eligibility of the claims.  Bascom recites a non-conventional and non-generic arrangement  of elements that provided for an improvement to technology.  The applicant argues that the invention is replete with rules and unconventional structures such as the orders steps of capturing user information, constructing trust linkages and professional linkage pairs, constructing backward chains, etc..  The applicant argues that the claims recite a non-conventional arrangement like Bascom.  This is not persuasive.  Unlike Bascom, the result of the claim is not an improvement to technology.  The claimed invention is not claiming a specific arrangement of devices at specific locations that collectively provide for an unconventional arrangement of known elements to provide an improvement to technology.  The reliance upon Bascom is not persuasive.
Arrhythmia from 1992.  The examiner notes that this decision predates Alice and did not contemplate the 2019 PEG.  The standard under which claim eligibility was assessed in 1992 is not the same as the 2019 PEG.  What might have been eligible then is not necessary eligible now.  Other than citing to the case and alleging that the claims provide for a practical application, there is no reasonable nexus shown between Arrhythmia and the current eligibility analysis and/or the claimed invention to show the claims are eligible.
	The applicant cites to the Alice decision and argues that the invention provides a concrete practical application by having a specified custom definition for selection criteria for pairwise linkages and selection of pairwise data, aggregation using backward chaining and selecting forward chains to arrive at a solution. The applicant simply alleges that this is alone patent eligible.  This general allegation is not persuasive and the Alice decision is not instructive to show the claims are eligible. The examiner believes the opposite, namely that Alice shows that the claimed invention is not eligible as the reliance upon MPEP 2106.05(f) indicates (see the rejection of record).
	All arguments have been considered and all exhibits presented in support of eligibility have been considered.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS W RUHL/Primary Examiner, Art Unit 3687